IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                         No. 61883
                ROBIN W. ENOS, ESQ., CALIFORNIA
                BAR NO. 152612.                                                 FILED
                                                                                 JUL 3 1 2014
                                                                              TRACIr K. LINDEMAN
                                                                           CLV2Ksp

                                                                           BY
                                                                                CHIE1 DEP



                                        ORDER OF INJUNCTION
                            This is an automatic review, pursuant to SCR 105(3)(b), of a
                Southern Nevada Disciplinary Board hearing panel's recommendation
                that former California attorney Robin W. Enos be enjoined from practicing
                law in Nevada, that he be fined $5,000, and that he pay the costs of the
                disciplinary proceedings.' The panel's recommendation was based on its
                conclusion that Enos violated RPC 1.15 (safekeeping property), RPC 5.3
                (responsibilities regarding nonlawyer assistants). and RPC 8.4
                (misconduct). Enos did not appear at the disciplinary hearing, nor has he
                filed a brief or expressed any intention to contest the panel's findings and
                recommendations in this matter.
                            The record reflects that Claudio Gonzalez went to the Las
                Vegas office of a company advertising assistance in obtaining loan


                      'The record indicates that in 2011, Enos resigned from the
                California bar with disciplinary charges pending. Although Enos is not
                licensed to practice law in Nevada, this court has jurisdiction to impose
                professional discipline on him. See SCR 99(1); In re Discipline of Droz, 123
Nev. 163, 167-68, 160 P.3d 881, 884 (2007).

SUPREME COURT
     OF
     NEVADA

(0) I947A
                   modifications. Gonzalez sought such a modification and paid fees for those
                   services by writing two checks payable to Enos. On a subsequent visit to
                   the office, Gonzalez discovered that the office was out of business and left
                   no forwarding address. When Gonzalez contacted the Nevada State Bar,
                   he learned that Enos was not licensed to practice law in this state.
                               In response to the bar's investigation of Gonzalez's grievance,
                   Enos wrote a letter stating that Gonzalez was never his client and that he
                   had no office in Las Vegas. He also stated that the loan modification
                   company was owned by another person, who is not an attorney. Enos
                   admitted that he was general counsel for the loan modification business,
                   and that he held fees paid to the company in his trust account. Enos
                   claimed that he tried to mediate the disagreement between Gonzalez and
                   the company owner, and that, ultimately, no modification was obtained for
                   Gonzalez.
                               The bar subsequently filed a complaint against Enos, alleging
                   the foregoing and that Enos had committed misconduct in Nevada. The
                   complaint also alleged that Enos's biographical information appeared on
                   the loan modification company's website, and that Gonzalez never received
                   a refund from the loan modification company and ultimately lost his home.
                   When Enos failed to timely file an answer or otherwise respond to the
                   complaint, the bar served him notice that, if he did not file an answer, it
                   intended to proceed on a default basis and all charges against him would
                   be admitted. SCR 105(2) ("In the event the attorney fails to plead, the
                   charges shall be deemed admitted."). Enos failed to respond to the notice
                   and failed to appear at the subsequent disciplinary panel hearing.
                               When imposing discipline on an attorney who is not licensed
                   in this state, sanctions must be tailored accordingly.    Droz, 123 Nev. at

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    9ce
                 168, 160 P.3d at 884. Appropriate sanctions in such circumstances include
                 injunctive relief, fines, and payments of costs. Id. at 168, 160 P.3d at 884-
                 85.
                               Having reviewed the record, we conclude that clear and
                 convincing evidence supports the panel's findings. SCR 105(2)(f); In re
                 Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
                 We further determine that the sanctions recommended by the disciplinary
                 panel are warranted.    In re Discipline of Stuhff, 108 Nev. 629, 633, 837
P.2d 853, 855 (1992). We therefore approve the panel's recommendation.
                 Enos is hereby enjoined from practicing law in Nevada or appearing as
                 counsel before any tribunal in Nevada; Enos is required to petition this
                 court to lift this injunction prior to being eligible to practice law in Nevada
                 or appear in any Nevada court. Within 90 days from the date of this
                 order, Enos shall pay a fine of $5,000 and the costs of the disciplinary
                 proceeding to the state bar.
                               It is so ORDERED

                                          Ri -Ad
                                           g                       , C.J.
                                          Gibbons



                                                             Hardesty


                                                             icpt, (Act, 1_04,3
                 Parraguirre                                 Douglas


                                                                                          J.
                 CRMrry                                      Saitta


SUPREME COURT
        OF
      NEVADA
                                                        3
(o)   1947A e.
                   cc: Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                         David A. Clark, Bar Counsel
                         Kimberly K. Farmer, Executive Director, State Bar of Nevada
                         Robin W. Enos
                         Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
       OF
    NEVADA
                                                     4
(0) 1947A ate47.